Case 3:20-cv-01158-MMH-MCR Document 12 Filed 11/02/20 Page 1 of 4 PageID 151




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

    CAROLYN L. FIELDS,

                 Plaintiff,
                                                      Case No. 3:20-cv-1158-J-34MCR
    vs.

    HUNTER CONRAD, et al.,

                 Defendants.
                                               /

                                             ORDER

          THIS CAUSE is before the Court sua sponte. Plaintiff Carolyn L. Fields initiated this

    action on October 14, 2020, by filing a Complaint for Employment Discrimination (Doc. 1;

    Complaint) against numerous Defendants. On October 15, 2020, the Court struck the

    Complaint for failure to comply with Rules 8 and 10 of the Federal Rules of Civil Procedure

    (Rule(s)). See Order (Doc. 5) at 3-6. In the Order, the Court explained some of the rules

    of pleading that apply in federal court and highlighted myriad problems with the Complaint

    as drafted. For example, the Court noted that:

          although Plaintiff’s Complaint appears to be premised primarily on claims of
          race discrimination and hostile work environment, she also makes
          references to age discrimination, retaliation and ‘perceived disability’
          discrimination, such that it is unclear to the Court what claim or claims
          Plaintiff actually intends to raise in this action or the specific facts allegedly
          supporting each of those claims.

    See Order at 5. The Court also observed that Plaintiff named numerous Defendants

    without setting forth “specific allegations with respect to each Defendant” making it

    “impossible to discern what these Defendants are alleged to have done and which claims

    are asserted against them.” Id. As a result of these and other deficiencies, the Court
Case 3:20-cv-01158-MMH-MCR Document 12 Filed 11/02/20 Page 2 of 4 PageID 152




    instructed Plaintiff to file an amended complaint which “utilize[s] numbered paragraphs,

    separate counts, and describe[s] in sufficient detail the factual basis for each of her claims

    and how each Defendant is responsible.” Id. at 5-6.

            On October 26, 2020, Plaintiff filed an Amended Complaint for Racial Discrimination

    (Doc. 9; Amended Complaint). Upon review of the Amended Complaint, the Court finds

    that Plaintiff has failed to comply with the directives of the Court’s October 15, 2020 Order.

    Although Plaintiff now utilizes separate Counts to assert various purported causes of

    action, she fails to set forth her factual allegations in numbered paragraphs. Instead,

    Plaintiff has written a lengthy narrative of the alleged facts supporting her claims, a portion

    of which appears to bear no relation to this lawsuit. See Amended Complaint at 5-7, 8-17.

    In addition, while Plaintiff now names each Defendant at least once in her factual narrative,

    it remains unclear precisely which claims are asserted against which Defendants and the

    specific conduct which she contends supports the claim. For example, Plaintiff appears to

    assert myriad theories of race discrimination, premised on a variety of different alleged

    abuses, purportedly perpetrated by each of the twenty-seven Defendants, all grouped

    together under Count I.1 However, as previously explained to Plaintiff, Rule 10 requires

    that each “claim founded on a separate transaction or occurrence—must be stated in a

    separate count” if doing so would promote clarity. See Rule 10(b) (emphasis added). In



    1
      To the extent Plaintiff seeks to hold her co-workers individually liable for race discrimination pursuant to
    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., Plaintiff is cautioned that this theory of
    relief appears to be foreclosed by well-established Eleventh Circuit precedent. See Busby v. City of Orlando,
    931 F.2d 764, 772 (11th Cir. 1991) (“Individual capacity suits under Title VII are . . . inappropriate. The relief
    granted under Title VII is against the employer, not individual employees whose actions would constitute a
    violation of the Act. We think the proper method for a plaintiff to recover under Title VII is by suing the
    employer . . . .” (internal citations omitted)).
                                                            2
Case 3:20-cv-01158-MMH-MCR Document 12 Filed 11/02/20 Page 3 of 4 PageID 153




    addition, in Count 8, titled “Negligence,” Plaintiff asserts that “[a]ll of the Defendants listed

    in the complaint participated in this Hostile Work Environment that I had to suffer” without

    describing the specific conduct attributable to each Defendant or connecting her allegations

    in any way to negligence. Id. at 17. Similarly, in Count 9, titled “Defamation of Character,”

    Plaintiff accuses “Hunter Conrad, his entire Administration, and others” of trying to “Deform

    [her] character” making derogatory remarks about her, and attempting to destroy her

    reputation. Id. But, Plaintiff fails to identify which facts in the narrative portion of her

    Amended Complaint support this claim, nor can the Court discern which of the Defendants

    is included in Plaintiff’s reference to Conrad’s “entire Administration, and others.” Id.

    Plaintiff also continues to refer to age and disability discrimination, see Amended Complaint

    at 7, 17, without including any factual allegations or specific counts addressing such claims.

    See Order (Doc. 5) at 5.

           In light of the foregoing, the Court will strike the Amended Complaint for failure to

    comply with the Court’s October 15, 2020 Order and the requirements of Rules 8 and 10.

    The Court will provide Plaintiff with one final opportunity to properly draft her pleadings.

    Plaintiff is cautioned that failure to comply with the requirements of the Court’s Orders and

    the Federal Rules of Civil Procedure may result in the dismissal of this action without further

    notice. Accordingly, it is

           ORDERED:

           1. Plaintiff’s Amended Complaint for Racial Discrimination (Doc. 9) is STRICKEN.




                                                   3
Case 3:20-cv-01158-MMH-MCR Document 12 Filed 11/02/20 Page 4 of 4 PageID 154




          2. Plaintiff shall file a second amended complaint consistent with the directives of

                 this Order on or before November 25, 2020. Failure to do so may result in a

                 dismissal of this action.

          DONE AND ORDERED in Jacksonville, Florida, this 2nd day of November, 2020.




    lc11
    Copies to:

    Counsel of Record
    Pro Se Parties




                                                 4
